ORDER
PER CURIAM.
In this jury-tried case, defendant was convicted of burglary in the second degree in violation of § 569.170, RSMo 1986 and was sentenced as a class X offender to ten years imprisonment. Defendant filed a Rule 29.15 motion to vacate the judgment and sentence and an evidentiary hearing was held. The motion court denied postconviction relief. Defendant appeals both the judgment of conviction and the denial of postconviction relief.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).